IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 1365 Disciplinary Docket No. 3
                                           :
VICTOR MBA-JONAS                           :   Nos. 108 DB 2007 & 47 DB 2008
                                           :
                                           :   Attorney Registration No. 71913
                                           :
PETITION FOR REINSTATEMENT                 :   (Out of State)
                                           :




                                        ORDER


PER CURIAM


       AND NOW, this 13th day of April, 2016, the Petition for Reinstatement is denied.

       Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).